EXHIBIT (
David J. Butler
+1.202.373.6723
david.butler@morganlewis.com



                                      November 1, 2018

VIA EMAIL

Claudia T. Salomon
Latham & Watkins
885 Third Avenue
New York, New York 10022-4834

Re:      National Association for the Advancement of Colored People, Spring Valley
         Branch v. East Ramapo Central School District, No. 17-cv-8943.

Dear Counsel:

        This letter responds to your letter dated Friday, October 12, 2018 regarding alleged
deficiencies in the District’s document production.

         The Montesa Discovery Record. We are in receipt of your restated request for the
materials from the Montesa discovery record, including “all document productions” related
to the seven1 named Plaintiffs in this case, as well as any individual identified in Plaintiffs
initial disclosures. Plaintiffs further request data related to any person the District “intends
to call as a witness or depose.” Oct. 12, 2018 Letter.

       First, your restated request, by itself, does not justify or explain Plaintiffs’ purported
need for any of the materials requested. Please explain why you reasonably need the
documents from the Montesa discovery record for purposes of this case.

        Second, Plaintiffs’ restated request does virtually nothing to thin the universe of
potentially responsive data, and if anything, only magnifies the burden on the District by
requiring a document-by-document review of the Montesa case’s expansive discovery
record. In particular, the restated request would include all documents of which Cathy
Russell, the District’s Clerk, is a custodian, and also all unidentified “Representatives of the
East Ramapo Central School District.” Plaintiffs’ Aug. 10, 2018 Initial Disclosures. By

1
      On October 15, 2018, Jennifer Matystik informed me that Plaintiff Washington Sanchez
      currently lives in Ecuador with no indication of returning. Accordingly, he will likely
      be dismissed from the case after further negotiations.



                                                 Morgan, Lewis & Bockius        LLP

                                                 1111 Pennsylvania Avenue, NW
                                                 Washington, DC 20004                 +1.202.739.3000
                                                 United States                        +1.202.739.3001
Claudia T. Salomon
November 1, 2018
Page 2

requesting “all document productions” made to or received from Representatives of the East
Ramapo Central School District and Ms. Russell, Plaintiffs have for all intents and purposes
requested the entire Montesa discovery record, but just stated it another way. As the Court
has already recognized, “to request a document dump, essentially, of all the documents
discovery produced in Montesa is overburdensome.” Sept. 20 Hr’g Tr. at 21:19–20.
Moreover, the vast majority of the Montesa case documents are facially irrelevant to this
litigation, as Plaintiffs have identified custodians rather than content (likely because, as we
have repeatedly stated, the Montesa record has nothing to do with the claims in this case
under the Voting Rights Act).

       Third, in order to parse the discovery record as Plaintiffs request, the entire discovery
record would still need to be “thawed” from cold storage. The District is obligated to
safeguard its limited funds against disproportionate requests. Given the expense and
marginal (if any) value to this litigation, the District insists on cost-shifting before it will
consider thawing the Montesa record. Despite proposing this compromise in our September
18, 2018 letter, Plaintiffs have not responded.

        Please provide specific explanation for Plaintiffs’ need for the requested data, explain
why it matters whether the documents you seek come from the Montesa discovery record or
from some other source of data available to or within the District’s possession, custody, or
control, provide a further narrowed request excluding “Representatives of the East Ramapo
School District,” and indicate whether Plaintiffs agree to shoulder the costs of thawing out
the Montesa discovery record from cold storage.

        Text Message and Social Media Documents. As previously stated, the District has
conducted a thorough investigation of all third party subpoena recipients for responsive data.
Based on this investigation, there are no responsive documents beyond what has already
been produced. In that regard, we note that Plaintiffs have made substantially similar
representation with regard to their interviews of their clients and the majority of the named
Plaintiffs who have produced zero responsive documents. Sept. 11, 2018 Letter from
Salomon to Butler (“[W]e conducted thorough interviews of all named Plaintiffs. During
those interviews, we learned which individuals maintained any potentially responsive
documents. We determined, based on such interviews, that Julio Clerveaux, Hillary Moreau,
Jose Vitelio Gregorio, and Washington Sanchez do not possess any further responsive
document.”). If a “thorough interview” is good enough for Plaintiffs, then it should be good
enough for the District.

        With regard to the identified bates ranges (ERCSD_GROSSMAN_00000490–503,
742–796; and Boe_00000075–1824), Mr. Grossman’s custodial file contained the most
complete WhatsApp conversation, encompassing all other identified custodians; as a result
of the de-duping process, only the version from Mr. Grossman’s custodial file was produced.
The other participants are named within the WhatsApp conversation.
Claudia T. Salomon
November 1, 2018
Page 3

        Document Collection. As required by the Federal Rules of Civil procedure, the
District conducted a reasonable investigation. Any further questions about the methods by
which data were collected are appropriately directed to each witness during deposition. As
you noted, Mr. Wieder sat for deposition on October 10, 2018 and answered questions under
oath about his methods; he testified that he did not send or receive responsive materials from
his non-primary email accounts.

        Search Terms. As you are well aware, the parties have repeatedly discussed
exchanging utilized search terms. Each time we have conferred on the subject, you have
refused to tell us what search terms you used for purposes of your investigation and
identification of responsive records. This is a two-way street. Unless and until you provide
the search terms that you used for collection and review for each document custodian,
including Plaintiffs and third parties, the District will not agree to produce its protected
attorney work product. See Mortg. Resolution Servicing, LLC v. JPMorgan Chase Bank,
N.A., No. 15-cv-0293, 2017 WL 2305398, at *2 (S.D.N.Y. May 18, 2017) (“Unless
[Defendants’] choice is manifestly unreasonable or the requesting party demonstrates that
the resulting production is deficient, the court should play no role in dictating the design of
the search, whether in choosing search terms, selecting search terms, or, as here, designating
custodians.”).

       Date Range. As stated in my September 18, 2018 letter, the District has already
produced responsive documents related to the years (plus one) analyzed by your experts.
The District intends to stand on its objection for documents created before 2012.

                                                 Sincerely,


                                                 s/ David J. Butler


                                                 David J. Butler

c: All counsel of record
